Mulkey, J.: This was not a suit for the recovery of money, but simply to restrain a person from inflicting a threatened injury on the appellee’s land. It does not fall within the category of any of those cases in which a right of appeal is made to depend upon the amount in controversy. The ease falls within the residuary clause of the 8th section of the Appellate Court act, (Sess. Laws 1877, 70,) which gives the right of appeal from the Appellate Court to this court “in all other cases” not embraced in the enumeration in the preceding part of that section. We think the appeal will lie. Motion denied.